         Case 1:20-cv-01614-DAD-JLT Document 4 Filed 01/21/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   EDWARD GRANILLO,                                )   Case No.: 1:20-cv-01614 DAD JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING STIPULATION FOR
                                                     )   PLAINTIFF TO FILE A FIRST AMENDED
13          v.                                       )
                                                     )   COMPLAINT
14   WEATHERFORD U.S., L.P., et al.,                 )   (Doc. 3)
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )
17          The parties have stipulated to allow the plaintiff to file a first amended complaint (Doc. 3).

18   Thus, the Court ORDERS:

19          1.      The plaintiff may file his first amended complaint within three court days;

20          2.      Within 30 days thereafter, the defendants SHALL file a responsive pleading or a notice

21   that their answer filed in response to the original complaint will suffice as the responsive pleading to

22   the first amended complaint.

23
24   IT IS SO ORDERED.

25      Dated:     January 20, 2021                            /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
